Exhibit 10.26

FIRST AMENDMENT TO SECURITY AGREEMENT

THIS FIRST AMENDMENT TO SECURITY AGREEMENT (this “Amendment”) is dated as of and
effective as of September 30, 2007, by and among TREX COMPANY, INC., a Delaware
corporation (the “Debtor”), BRANCH BANKING AND TRUST COMPANY, a North Carolina
state banking corporation (the “Collateral Agent”), as collateral agent for the
benefit of the Secured Parties (as hereinafter defined), BRANCH BANKING AND
TRUST COMPANY, a North Carolina state banking corporation (“BB&T”), JPMORGAN
CHASE BANK, N.A., a national banking association, as Issuing Bank under the
JPMorgan Reimbursement Agreement (as hereinafter defined) (the “Issuing Bank”)
and JPMORGAN CHASE BANK, N.A., a national banking association, as Administrative
Agent under the JPMorgan Reimbursement Agreement (the “Administrative Agent”).

The Debtor, TREX Company, LLC, a Delaware limited liability company (“Trex LLC”)
and BB&T are parties to a Credit Agreement dated as of June 19, 2002, as amended
(as currently amended and as from time to time hereafter amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), pursuant to which
BB&T has made a $100,000,000 revolving credit facility (the “Revolving Credit
Facility”) and term loans in the principal amount of $8,418,780.30 (the “Term
Loans”) available to the Debtor. The Debtor, Trex LLC and the Noteholders (as
defined and identified in the hereinafter defined Note Agreement) were parties
to a Note Purchase Agreement dated as of June 19, 2002, as amended (the “Note
Agreement”), pursuant to which the Debtor and Trex LLC sold Senior Secured Notes
(as defined in the Note Agreement) in the aggregate principal amount of
$40,000,000 to the Noteholders. Effective December 31, 2002, Trex LLC merged
with and into the Debtor, with the Debtor being the surviving entity.

In connection with the Credit Agreement, BB&T required that the Debtor grant a
security interest in certain collateral and, in connection with the Note
Agreement, the Noteholders required that the Debtor grant a security interest in
the same collateral. The Debtor and the Collateral Agent entered into a Security
Agreement dated March 16, 2007 (as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”), whereby the
Debtor granted to the Collateral Agent a security interest in such collateral
for the benefit of BB&T and the Noteholders. In connection with the execution of
the Security Agreement, the Collateral Agent entered into an Intercreditor and
Collateral Agency Agreement dated March 16, 2007 by and among the Collateral
Agent and certain Secured Parties identified and defined therein (as from time
to time amended, restated, supplemented or otherwise modified, the
“Intercreditor Agreement”).

Pursuant to an Amendment to and Acknowledgment of Intercreditor and Collateral
Agency Agreement dated as of June 12, 2007 and effective June 18, 2007, by and
among the Noteholders, BB&T, as lender, and the Collateral Agent (the “Amendment
to the Intercreditor Agreement”), the Noteholders acknowledged and agreed, among
other matters, that (i) the Senior Secured Notes had been paid in full, (ii) the
Noteholders do not have any interest of any kind in, to or under the Security
Agreement, any of the



--------------------------------------------------------------------------------

Collateral (as defined in Security Agreement) or any of the other Collateral
Documents and (iii) they are no longer a party to the Intercreditor Agreement.
As a result of the Amendment to Intercreditor Agreement, BB&T is currently the
sole Secured Party under the Intercreditor Agreement.

The Debtor, the Issuing Bank and the Administrative Agent are parties to a
Reimbursement and Credit Agreement dated as of December 1, 2004, as amended (as
currently amended and as from time to time hereafter amended, restated,
supplemented, or otherwise modified, the “JPMorgan Reimbursement Agreement”),
pursuant to which the Issuing Bank issued its letter of credit to J.P. Morgan
Trust Company, National Association for the benefit of the Debtor. The Issuing
Bank and the Administrative Agent have required that the Debtor grant a
subordinate security interest in, among other assets of the Debtor, the
Collateral.

The Debtor and the Collateral Agent have agreed to make certain modifications to
the Security Agreement to accommodate such a subordinate security interest in
the Collateral, and, because the Issuing Bank and the Administrative Agent will
become Secured Parties under the Security Agreement, the Issuing Bank and the
Administrative Agent are executing this Amendment to evidence their consent to
the terms of the Security Agreement, as amended by this Amendment.

Accordingly, the Debtor, the Collateral Agent, BB&T, the Issuing Bank and the
Administrative Agent hereby agree as follows:

1. Capitalized terms used in this Amendment and not otherwise defined herein
shall have the meanings assigned thereto in the Security Agreement.

2. Section 1 of the Security Agreement is hereby amended by deleting the
definitions of the terms, “Default,” “Event of Default,” “Permitted Liens,”
“Secured Obligations,” “Secured Parties,” and “Secured Party” in their entirety
and substituting the following definitions for such terms in their respective
places:

“Default” means an Event of Default or an event or condition which with notice
or lapse of time or both would constitute an Event of Default.

“Event of Default” means any “Event of Default” as defined in the Credit
Agreement or the JPMorgan Reimbursement Agreement.

“Permitted Liens” means “Permitted Liens” under the Credit Agreement and any
Lien under this Security Agreement for the benefit of any of the Secured
Parties.

“Secured Obligations” means, collectively, the Senior Secured Obligations and
the Junior Secured Obligations.

“Secured Parties” means, collectively, the Senior Secured Parties and the Junior
Secured Parties, and “Secured Party” means any of the Secured Parties.

 

-2-



--------------------------------------------------------------------------------

3. Section 1 of the Security Agreement is hereby amended by inserting the
following new defined terms in their appropriate alphabetical order:

“Bankruptcy Proceeding” shall mean, with respect to any Person, a general
assignment of such Person for the benefit of its creditors, or the institution
by or against such Person of any proceeding seeking relief as debtor, or seeking
to adjudicate such Person as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment or composition of such Person or its debts, under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar official
for such Person or for any substantial part of its property.

“Cash Equivalent Investments” mean, (a) direct obligations of the United States
Government or any agencies thereof and obligations guaranteed by the United
States Government, in each case having remaining terms to maturity of not more
than thirty days; and (b) certificates of deposit, time deposits and
acceptances, including Eurodollar deposits, having remaining terms to maturity
of not more than sixty days issued by a United States bank which has a combined
capital and surplus of at least $750,000,000 and whose long-term certificates of
deposit are rated “A” or better by Standard & Poor’s Ratings Service or “A2” or
better by Moody’s Investors Service, Inc.

“Collateral Documents” means, collectively, this Security Agreement and all
other instruments and agreements relating to this Security Agreement and/or the
Collateral.

“Controlling Secured Party” means (i) BB&T for so long as (A) any Senior Secured
Obligations remain outstanding or unpaid or (B) the Revolving Commitment has not
been fully and finally terminated and (ii) the Issuing Bank and the
Administrative Agent at all times after all Senior Secured Obligations have been
fully and finally paid and the Revolving Commitment has been fully and finally
terminated.

“JPMorgan Reimbursement Agreement” means the Reimbursement and Credit Agreement
dated as of December 1, 2004, by and among the Debtor, the Issuing Bank and the
Administrative Agent, as now or from time to time hereafter amended, restated,
supplemented, or otherwise modified.

“Junior Secured Obligations” means the “Obligations” under the JPMorgan
Reimbursement Agreement.

“Junior Secured Parties” means the Issuing Bank and the Administrative Agent.

“Olive Branch Collateral” means, collectively, (i) the real property and
improvements described on Exhibit A hereto and (ii) the Fixtures and Personalty
(as each such term is defined in the Mortgage (as defined in the JPMorgan
Reimbursement Agreement), as amended as of September 30, 2007).

 

-3-



--------------------------------------------------------------------------------

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust, unincorporated organization or any other entity whatsoever,
or any government or agency or political subdivision thereof.

“Pro Rata Share” shall mean, in respect of any Secured Party as of any date of
determination, the proportion which the amount of the Secured Obligations then
owing to such Secured Party bears to the aggregate amount of Secured Obligations
then owing to all Secured Parties.

“Senior Preferential Payment” shall mean any payments, or proceeds of the
Collateral, from the Debtor or any other source with respect to the Secured
Obligations (including from the exercise of any set-off), cumulatively, but
without duplication, which are:

(a) received by a Secured Party within 90 days prior to (1) the commencement of
a Bankruptcy Proceeding with respect to the Debtor or (2) the acceleration of
the Senior Secured Obligations or the Junior Secured Obligations, and which
payment reduces the amount of the Secured Obligations owed to such Secured Party
below the amount owed to such Secured Party as of the 90th day prior to such
commencement or acceleration,

(b) received by a Secured Party (1) within 90 days prior to the occurrence of
any Event of Default which has not been waived or cured within 30 days after the
occurrence thereof and which payment reduces the amount of the Secured
Obligations owed to such Secured Party below the amount owed to such Secured
Party as of the 90th day prior to the occurrence of such Event of Default or
(2) within 30 days after the occurrence of such Event of Default, or

(c) received by a Secured Party after the occurrence of a Special Event of
Default except as provided in Section 14.11(b).

“Senior Secured Obligations” means all of the following, whether now or
hereafter existing or arising, and whether due or to become due, absolute or
contingent, liquidated or unliquidated, determined or undetermined: (a) the
Revolving Credit Loan Obligations, including without limitation all principal in
respect of the Revolving Debt (including unpaid reimbursement obligations
relating to any drawings under letters of credit issued under the Credit
Agreement and, without duplication, the undrawn portion of the face amount of
any such letters of credit, and all principal of fees payable under or in
connection with such letters of credit and/or the Revolving Debt), all interest
accrued thereon and all premiums, fees, costs and expenses, including without
limitation attorneys’ fees and expenses, associated therewith, (b) the
indebtedness, obligations and liabilities of the Debtor to the Additional
Creditors (as defined in the Intercreditor Agreement) under

 

-4-



--------------------------------------------------------------------------------

the Additional Facilities (as defined in the Intercreditor Agreement) and
(c) the indebtedness, obligations and liabilities of the Debtor to the
Collateral Agent secured pursuant to clause (b) of Section 3 of the Security
Agreement. Without limitation of the foregoing, it is understood and agreed that
in no event shall any indebtedness, liabilities and other obligations of the
Debtor relating to the Real Estate Term Loans 1, 2 and 3 (as defined in the
Credit Agreement) be included in this definition of “Senior Secured
Obligations.”

“Senior Secured Parties” means the “Secured Parties” under the Intercreditor
Agreement.

“Special Event of Default” means (a) the commencement of a Bankruptcy Proceeding
with respect to the Debtor, (b) any other Event of Default which has not been
waived or cured within 30 days after the occurrence thereof, or (c) the
acceleration of the Senior Secured Obligations or the Junior Secured
Obligations.

“Special Trust Account” means that certain restricted account maintained by the
Collateral Agent for the purpose of receiving and holding Senior Preferential
Payments.

“Winchester Collateral” means the real property and improvements described on
Exhibit B hereto and the proceeds thereof.

4. Each of the defined terms, “Note Agreement,” “Noteholder,” “Noteholders” and
“Notes” is hereby deleted from the Security Agreement in each instance in which
each such term appears.

5. The introductory clause of Section 2 of the Security Agreement is hereby
deleted in its entirety and the following clause is substituted in its place:

The Debtor hereby grants to the Collateral Agent for the benefit of the Secured
Parties a continuing security interest in, lien on, assignment of and right of
set-off against, all of the following property and assets of the Debtor, whether
now owned or hereafter acquired or arising, regardless of where located:

6. The following sentence is hereby inserted after the last sentence in
Section 2 of the Security Agreement:

The Junior Secured Parties hereby acknowledge and agree that the security
interest granted to the Collateral Agent under this Security Agreement for the
benefit of the Senior Secured Parties is and at all times shall be superior in
Lien, dignity and priority to the Lien, dignity and priority of the security
interest granted to the Collateral Agent under this Security Agreement for the
benefit of the Junior Secured Parties; and the Junior Secured Parties hereby
subordinate the security interest granted to the Collateral Agent under this
Security Agreement for the benefit of the Junior Secured Parties to the security
interest granted to the Collateral Agent under this Security Agreement for the
benefit of the Senior Secured Parties.

 

-5-



--------------------------------------------------------------------------------

7. The introductory clause of Section 3 of the Security Agreement is hereby
deleted in its entirety and the following clause is substituted in its place:

The security interests granted to the Collateral Agent herein for the benefit of
the Secured Parties shall secure:

8. The introductory clause of Section 4 of the Security Agreement is hereby
deleted in its entirety and the following clause is substituted in its place:

The Debtor represents and warrants to the Collateral Agent and to each of the
Secured Parties (which representations and warranties will survive the execution
of the Revolving Note, the making of the Revolving Loans, the execution of the
JPMorgan Reimbursement Agreement and the incurring of the Junior Secured
Obligations incurred thereunder) that:

9. The second sentence of Section 4.6 of the Security Agreement is hereby
deleted in its entirety and the following new sentence is substituted in its
place:

If the Debtor retains possession of any Chattel Paper with the Collateral
Agent’s consent, such Chattel Paper shall be marked with the following legend:
“This writing and the obligations evidenced or secured hereby are subject to the
security interest of Branch Banking and Trust Company, as Collateral Agent, for
the benefit of the Secured Parties under and pursuant to a Security Agreement
dated as of March 16, 2007, as amended.”

10. Section 5.1(f) of the Security Agreement is hereby deleted in its entirety
and the following section is substituted in its place:

(f) Without limiting the prohibitions on mergers involving the Debtor contained
in the Credit Agreement and the JPMorgan Reimbursement Agreement, the Debtor
will not change its name, operate under any assumed name, change its structure,
reincorporate or reorganize itself, or change its jurisdiction of incorporation
without giving the Collateral Agent at least thirty (30) days’ prior written
notice and, unless prior to such change, the Debtor shall have taken all action
reasonably necessary or desirable or that the Collateral Agent may reasonably
request, to preserve, perfect, confirm and protect in the manner and to the
extent provided for in this Security Agreement the security interests granted
hereby.

11. Section 5.10(b) of the Security Agreement is hereby deleted in its entirety
and the following new section is substituted in its place:

(b) In the event that the Debtor or the Collateral Agent shall receive any
proceeds of insurance with respect to Inventory, provided no Default or Event of
Default then exists, (1) (i) first the Debtor shall pay to the Collateral Agent,
or the Collateral Agent shall retain, as applicable, an amount of such proceeds
equal to the balance then outstanding under the Senior Secured Obligations,
which amount the Collateral Agent shall promptly pay to BB&T for application to
the

 

-6-



--------------------------------------------------------------------------------

Senior Secured Obligations, (ii) second, the Debtor shall pay to the Collateral
Agent, or the Collateral Agent shall retain, an amount of proceeds equal to the
balance then outstanding under the Junior Secured Obligations, which amount the
Collateral Agent shall promptly pay jointly to the Issuing Bank and the
Administrative Agent for application to the Junior Secured Obligations, and
(iii) the Debtor shall be entitled to retain, or the Collateral Agent shall pay
to the Debtor, as applicable, any such excess insurance proceeds or (2) if there
is no balance then outstanding under the Senior Secured Obligations or under the
Junior Secured Obligations, then the Debtor shall be entitled to retain, or the
Collateral Agent shall pay to the Debtor, as applicable, all such proceeds of
insurance with respect to Inventory.

12. The last sentence of Section 6.3 of the Security Agreement is hereby deleted
in its entirety and the following new sentence is substituted in its place:

The Collateral Agent as agent for the Secured Parties will from time to time
apply the funds on deposit in the Collection Account against the Obligations in
such order of application as is required by Section 14.10(a) of this Security
Agreement.

13. The second to last sentence of Section 7 of the Security Agreement is hereby
deleted in its entirety and the following sentence is substituted in its place:

This appointment shall be deemed a power coupled with an interest, shall be
irrevocable, and shall not terminate until the Obligations have been fully
satisfied and the Credit Agreement and the JPMorgan Reimbursement Agreement have
been terminated.

14. The first sentence of Section 9(a) of the Security Agreement is hereby
deleted in its entirety and the following new sentence is substituted in its
place:

In addition to all other rights and remedies granted to it under this Security
Agreement, the Credit Agreement, the other Loan Documents, and under any other
instrument or agreement securing, evidencing or relating to any of the
Obligations, upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent, as agent for the Secured Parties, may, subject to
the provisions of the Intercreditor Agreement and this Security Agreement,
exercise all rights and remedies of a secured party under the UCC.

15. The fifth sentence of Section 9(b) of the Security Agreement is hereby
deleted in its entirety and the following new sentence is substituted in its
place:

The Collateral Agent shall apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale to the Obligations in such
order of application as is required by this Security Agreement, and only after
so paying over such net proceeds, and after the payment by the Collateral Agent
of any other amount required by any provision of law, need the Collateral Agent
account for the surplus, if any, to the Debtor.

 

-7-



--------------------------------------------------------------------------------

16. The first sentence of Section 10.1 of the Security Agreement is hereby
deleted in its entirety and the following sentence is substituted in its place:

Each and every right granted to the Collateral Agent and the Secured Parties,
and each of them, hereunder or under any other document delivered under or in
connection with the Credit Agreement or the JPMorgan Reimbursement Agreement, or
allowed it by law or equity, shall be cumulative and may be exercised from time
to time.

17. Section 10.2(b) of the Security Agreement shall be amended by inserting the
following addresses for notice to the Issuing Bank and the Administrative Agent:

 

    If to the Issuing Bank or the       Administrative Agent:   JPMorgan Chase
Bank, N.A.       277 Park Avenue       22nd Floor       New York, New York 10172
      Attention: David W. Christiansen       Facsimile: (646) 534-3081     With
a copy to:   McCarter & English, LLP       Four Gateway Center       100
Mulberry Street       Newark, New Jersey 07102       Attention: Jacqueline P.
Shanes, Esquire       Facsimile: (973) 297-3917

18. The second and third sentences of Section 10.5 of the Security Agreement are
hereby deleted in their entirety, and the following three sentences shall be
inserted in their place:

No waiver of any provision of this Security Agreement, nor consent to any
departure by the Debtor therefrom, shall in any event be effective unless the
same shall be in writing, made in accordance with the Intercreditor Agreement
and this Security Agreement, and signed by the Collateral Agent and the Debtor,
and then such waiver or consent shall be effective only in the specific instance
and the purpose for which given. No notice to or demand upon the Debtor in any
case shall entitle the Debtor to any other or further notice or demand in the
same or similar circumstances. All amendments of any provision of this Security
Agreement shall be effective only if the same shall be in writing and signed by
the Collateral Agent, BB&T, the Issuing Bank, the Administrative Agent and the
Debtor.

 

-8-



--------------------------------------------------------------------------------

19. The Security Agreement is hereby amended by inserting the following new
Sections immediately following Section 10.6 of the Security Agreement:

SECTION 11 – RELATIONSHIPS AMONG SECURED PARTIES

11.1 Restrictions on Actions. Each Secured Party agrees that, so long as any
Secured Obligations are outstanding or any Secured Party has any commitment to
extend credit in respect thereof pursuant to the terms of the Credit Agreement
or the JPMorgan Reimbursement Agreement, the provisions of this Security
Agreement shall provide the exclusive method by which any Secured Party may
exercise rights and remedies with respect to the Collateral under the Collateral
Documents and under applicable law relating to the rights and remedies of
secured creditors. Therefore, each Secured Party shall, for the mutual benefit
of all Secured Parties, except as permitted under this Security Agreement:

(a) refrain from taking or filing any action, judicial or otherwise, to enforce
any rights or pursue any remedy under the Collateral Documents, except for
delivering notices hereunder;

(b) refrain from (1) selling any Secured Obligations to the Debtor or any
Affiliate of the Debtor and (2) accepting any guaranty of, or any other security
for, the Secured Obligations from the Debtor or any Affiliate of the Debtor or
any other Person, except any guaranty or security granted to the Collateral
Agent for the benefit of all Secured Parties in the relative priorities set
forth herein; and

(c) refrain from exercising any rights or remedies with respect to the
Collateral under the Collateral Documents, or under applicable law relating to
the rights and remedies of secured creditors, which have or may have arisen or
which may arise as a result of a Default or Event of Default or otherwise;

provided, however, that nothing contained in subsections (a) through (c) above
shall prevent any Secured Party from exercising or enforcing any other right or
remedy available to any Secured Party under the Credit Agreement, the other Loan
Documents, the JPMorgan Reimbursement Agreement or the other Reimbursement
Documents, as the case may be, including, without limitation, accelerating the
maturity of the Secured Obligations, terminating any commitments to lend
additional money to the Debtor under the Credit Agreement in accordance with the
terms thereof, imposing a default rate of interest in accordance with the Credit
Agreement or the JPMorgan Reimbursement Agreement, as applicable, raising any
defenses in any action in which it has been made a party defendant or has been
joined as a third party, except that the Collateral Agent may, but shall not be
obligated to, direct and control any defense directly relating to the
Collateral, this Security Agreement or any Collateral Document, which shall be
governed by the provisions of this Security Agreement.

 

-9-



--------------------------------------------------------------------------------

NOTWITHSTANDING THE FOREGOING, NO SECURED PARTY SHALL EXERCISE, OR ATTEMPT TO
EXERCISE, ANY RIGHT OF SET-OFF, BANKER’S LIEN, OR THE LIKE, AGAINST ANY DEPOSIT
ACCOUNT OR PROPERTY OF THE DEBTOR OR ANY OF ITS SUBSIDIARIES HELD OR MAINTAINED
BY THE SECURED PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT
AND THE CONTROLLING SECURED PARTY.

11.2 Representations and Warranties.

(a) Each of the Secured Parties represents and warrants to the other Secured
Parties that:

(1) It (i) is either (x) a corporation duly organized, existing and in good
standing under the laws of the jurisdiction of its incorporation or (y) a
national banking association duly incorporated and existing under the laws of
the United States of America or a state-licensed branch of a foreign bank, and
(ii) has all requisite power (corporate or otherwise) to own its property and
conduct its business as now conducted and as presently contemplated.

(2) The execution, delivery and performance by such Secured Party of this
Security Agreement has been authorized by all necessary proceedings (corporate
or otherwise) and does not and will not contravene any provision of law, its
charter or by-laws or any amendment thereof, or of any indenture, agreement,
instrument or undertaking binding upon such Secured Party.

(3) The execution, delivery and performance by such Secured Party of this
Security Agreement will result in a valid and legally binding obligation of such
Secured Party enforceable in accordance with its terms.

(b) The Collateral Agent hereby represents and warrants to the Secured Parties
as of the date hereof that:

(1) The Collateral Agent is a state banking corporation validly existing and in
good standing under the laws of the State of North Carolina.

(2) The Collateral Agent has full power, authority and legal right under the
laws of North Carolina pertaining to its banking powers to execute, deliver, and
perform this Security Agreement and has taken all necessary action to authorize
the execution, delivery and performance by it of this Security Agreement.

(3) The execution, delivery and performance by the Collateral Agent of this
Security Agreement will not contravene any law, rule or regulation of the United
States or any United States governmental authority or agency regulating the
Collateral Agent’s banking activities or any judgment or order applicable to or
binding on the Collateral

 

-10-



--------------------------------------------------------------------------------

Agent and will not contravene or result in any breach of, or constitute a
default under, the Collateral Agent’s constitutive documents or the provision of
any indenture, mortgage, contract or other agreement to which it is a party or
by which it or any of its properties is bound.

(4) The execution, delivery and performance by the Collateral Agent of this
Security Agreement will not require the authorization, consent, or approval of,
the giving of notice to, the filing or registration with, or the taking of any
other action in respect of, any United States governmental authority or agency
regulating the banking activities of the Collateral Agent.

(5) This Security Agreement has been duly executed and delivered by the
Collateral Agent and constitutes the legal, valid, and binding agreement of the
Collateral Agent, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance and similar laws affecting
creditors’ rights generally, and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law).

11.3 Cooperation; Accountings. Each of the Secured Parties will, upon the
reasonable request of another Secured Party, from time to time execute and
deliver or cause to be executed and delivered such further instruments, and do
and cause to be done such further acts as may be necessary or proper to carry
out more effectively the provisions of this Security Agreement. The Secured
Parties agree to provide to each other upon reasonable request a statement of
all payments received in respect of Secured Obligations.

11.4 Termination of Credit Agreement and JPMorgan Reimbursement Agreement;
Amendments to Credit Agreement or JPMorgan Reimbursement Agreement. (a) Upon
final payment in full of all Secured Obligations owing to any Secured Party,
and, in the case of BB&T, after the termination of BB&T’s Revolving Commitment,
as applicable, such Secured Party shall cease to be a beneficiary of this
Security Agreement; provided, however, if all or any part of any payments to
such Secured Party are invalidated or set aside or required to be paid or repaid
to any Person in any Bankruptcy Proceeding or otherwise (including, without
limitation, any payment required to be made by such Secured Party to one or more
of the other Secured Parties pursuant to Section 14.15 hereof), then this
Security Agreement shall be renewed as of such date and shall thereafter
continue in full force and effect to the extent of the Secured Obligations so
invalidated, set aside, paid or repaid.

(b) The Secured Parties agree with each other that (i) the Issuing Bank and/or
the Administrative Agent, in the case of the JPMorgan Reimbursement Agreement
and any of the Reimbursement Documents (as defined in the JPMorgan Reimbursement
Agreement), may effect or agree to any waiver, amendment, restatement,
extension, termination or modification of or to the JPMorgan Reimbursement
Agreement or any of the Reimbursement Documents (other than

 

-11-



--------------------------------------------------------------------------------

this Security Agreement) without notice to or the consent of BB&T and (ii) BB&T,
in the case of the Credit Agreement and the Loan Documents (as defined in the
Credit Agreement), may effect or agree to any waiver, amendment, restatement,
extension, termination or modification of or to the Credit Agreement or any of
the Loan Documents without notice to or the consent of the Issuing Bank or the
Administrative Agent.

SECTION 12 – APPOINTMENT AND AUTHORIZATION OF COLLATERAL AGENT

(a) Each Secured Party hereby irrevocably designates and appoints Branch Banking
and Trust Company as the Collateral Agent of such Secured Party under this
Security Agreement and each of the other Collateral Documents, and each Secured
Party hereby irrevocably authorizes Branch Banking and Trust Company as the
Collateral Agent for such Secured Party to execute and enter into this Security
Agreement and all other Collateral Documents and (i) to take action on its
behalf and exercise such powers and use such discretion as are expressly
permitted hereunder and under the Collateral Documents and all instruments
relating hereto and thereto and (ii) to exercise such powers and perform such
duties as are, in each case, expressly delegated to the Collateral Agent by the
terms hereof and thereof together with such other powers and discretion as are
reasonably incidental hereto and thereto.

(b) Notwithstanding any provision to the contrary elsewhere in this Security
Agreement or the Collateral Documents, the Collateral Agent shall not have any
duties or responsibilities except those expressly set forth herein or therein or
any fiduciary relationship with any Secured Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Security Agreement or any Collateral Document or otherwise exist
against the Collateral Agent.

SECTION 13 – AGENCY PROVISIONS

13.1 Delegation of Duties. The Collateral Agent may exercise its powers and
execute any of its duties under this Security Agreement and the Collateral
Documents by or through employees, agents or attorneys-in-fact and shall be
entitled to take and to rely on advice of counsel concerning all matters
pertaining to such powers and duties. The Collateral Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. The Collateral Agent may utilize the
services of such Persons as the Collateral Agent in its sole discretion may
determine, and all reasonable fees and expenses of such Persons shall be borne
by the Debtor.

13.2 Exculpatory Provisions. Neither the Collateral Agent nor any of the
Collateral Agent’s officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (a) liable for any action taken or omitted to be taken by it

 

-12-



--------------------------------------------------------------------------------

or such Person under or in connection with this Security Agreement or any
Collateral Document or any Collateral (except for its or such Person’s own gross
negligence or willful misconduct), or (b) responsible in any manner to any of
the Secured Parties for any recitals, statements, representations or warranties
made by the Debtor, any officer thereof or any other Person contained in, or
made or deemed made in connection with, the Credit Agreement, the JPMorgan
Reimbursement Agreement, or any Collateral Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Collateral Agent under or in connection with, this Security Agreement,
the Credit Agreement, the JPMorgan Reimbursement Agreement or any Collateral
Document, or for the due execution, legality, value, validity, effectiveness,
genuineness, enforceability or sufficiency of the Credit Agreement, the JPMorgan
Reimbursement Agreement, any Collateral Document or any other document or
instrument furnished pursuant thereto or of any of the Collateral or for any
failure of the Debtor to perform its obligations under such documents. The
Collateral Agent shall be under no obligation to the Secured Parties to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, statements made in, or conditions of the Credit
Agreement, the JPMorgan Reimbursement Agreement, or any Collateral Document or
to inspect the property (including the books and records) of the Debtor.

13.3 Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely, and shall be fully protected and shall incur no liability in acting and
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document or conversation reasonably believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Debtor), independent accountants and other experts
selected by the Collateral Agent. Without limiting the generality of the
foregoing, the Collateral Agent may treat the payee of any Senior Secured
Obligations or Junior Secured Obligations as the registered holder thereof until
it receives notice or otherwise has actual knowledge that such payee is no
longer the registered holder of such Senior Secured Obligations or Junior
Secured Obligations. Notwithstanding anything to the contrary contained herein
or in any Collateral Document, the Collateral Agent shall be fully justified in
failing or refusing to take action under this Security Agreement or the
Collateral Documents (including, without limitation, the exercise of any rights
or remedies under, or the entering into of any agreement amending, modifying,
supplementing, waiving any provision of, or the giving of consent pursuant to,
any of the Collateral Documents) unless it shall first receive instructions of
the Controlling Secured Party and it shall first be indemnified to its
reasonable satisfaction by the relevant Secured Parties against any and all
liability and expense which may be incurred by it by reason of taking,
continuing to take or refraining from taking any such action.

 

-13-



--------------------------------------------------------------------------------

The Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Security Agreement and the Collateral
Documents in accordance with the provisions of Section 14.5 hereof and in
accordance with written instructions of the Controlling Secured Party pursuant
to Section 14.3 hereof, and such instructions and any action taken or failure to
act pursuant thereto shall be binding upon all Secured Parties.

13.4 Knowledge or Notice of Default, Event of Default. The Collateral Agent
shall not be deemed to have actual, constructive, direct or indirect knowledge
or notice of the occurrence of any Default or Event of Default unless and until
the Collateral Agent has received written notice from a Secured Party or the
Debtor referring to the Credit Agreement, the JPMorgan Reimbursement Agreement,
or the Collateral Documents, describing such Default or Event of Default and
stating that it is a “notice of default” or a “notice of event of default,”
setting forth in reasonable detail the facts and circumstances thereof and
stating that the Collateral Agent may rely on such notice without further
inquiry; provided that if BB&T is the Collateral Agent hereunder, the Collateral
Agent shall be deemed to have actual knowledge and notice of the occurrence of
any Default or Event of Default (as defined in the Credit Agreement) under the
Credit Agreement if BB&T has actual knowledge of such Default or Event of
Default or has declared an Event of Default under the Credit Agreement. The
Collateral Agent shall have no obligation or duty prior to or after receiving
any such notice to inquire whether a Default or Event of Default has in fact
occurred and shall be entitled to rely, and shall be fully protected in so
relying, on any such notice furnished to it.

13.5 Non-Reliance on Collateral Agent and Other Secured Parties. Each Secured
Party expressly acknowledges that, except as expressly set forth in this
Security Agreement, neither the Collateral Agent nor any of the Collateral
Agent’s officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representations or warranties to it and that no act by the
Collateral Agent hereafter taken, including any review of the affairs of the
Debtor, shall be deemed to constitute any representation or warranty by the
Collateral Agent to any Secured Party. Each Secured Party represents that it
has, independently and without reliance upon the Collateral Agent or any other
Secured Party, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and credit-worthiness of the
Debtor and made its own decision to enter into this Security Agreement, the
Credit Agreement, the JPMorgan Reimbursement Agreement, or any Collateral
Document, as applicable. Each Secured Party also represents that it will,
independently and without reliance upon the Collateral Agent or any other
Secured Party, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under the Credit Agreement, the
JPMorgan Reimbursement Agreement or any Collateral Document and this Security
Agreement, as

 

-14-



--------------------------------------------------------------------------------

applicable, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and credit-worthiness of the Debtor. Except for notices, reports and other
documents expressly required to be furnished to the Secured Parties by the
Collateral Agent hereunder, the Collateral Agent shall not have any duty or
responsibility to provide the Secured Parties with any credit or other
information concerning the business, operations, property, financial and other
condition or credit-worthiness of the Debtor which may come into the possession
of the Collateral Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

13.6 Indemnification. The Secured Parties agree to indemnify the Collateral
Agent in its capacity as such (to the extent not reimbursed by the Debtor, but
without limiting any obligation of the Debtor to do so) ratably in accordance
with the Secured Parties’ Pro Rata Shares, against, and hold the Collateral
Agent harmless from, any and all liabilities, obligations, losses, claims,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever, which may be imposed on, incurred by, or
asserted against the Collateral Agent, in any way relating to or arising out of
this Security Agreement or any Collateral Document or the transactions
contemplated hereby or thereby or any action taken or omitted by the Collateral
Agent in connection with any of the foregoing; provided that no Secured Party
shall be liable to the Collateral Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent they are found by a final decision of a
court of competent jurisdiction to have resulted from the Collateral Agent’s
gross negligence or willful misconduct. The agreements in this Section 13.6
shall survive the payment of the Secured Obligations.

13.7 Collateral Agent in Its Individual Capacity. BB&T and its Affiliates may
make loans to and generally engage in any kind of business with the Debtor as
though such Person was not the Collateral Agent hereunder and without any duty
to account therefor to the Secured Parties. With respect to any Senior Secured
Obligations issued to it and advances made by it under the Credit Agreement, if
any, BB&T shall have the same rights and powers under this Security Agreement as
any Secured Party and may exercise the same as though it were not the Collateral
Agent, and the terms “Secured Party” and “Secured Parties” shall include BB&T in
its individual capacity.

13.8 Successor Collateral Agent.

(a) The Collateral Agent may resign at any time upon thirty (30) days’ notice to
the Secured Parties and the Debtor and may be removed at any time, with or
without cause, by the Controlling Secured Party by written notice delivered to
the Debtor, the Collateral Agent and the Secured Parties. After any resignation
or removal hereunder of the

 

-15-



--------------------------------------------------------------------------------

Collateral Agent, the provisions of this Section 13.8 shall continue to inure to
its benefit as to any actions taken or omitted to be taken by it in connection
with its role as Collateral Agent hereunder while it was the Collateral Agent
under this Security Agreement and it shall be entitled to be paid promptly when
due any amounts owing to it pursuant to Section 13.6.

(b) Upon receiving notice of any such resignation or removal, a successor
Collateral Agent shall be appointed by the Controlling Secured Party; provided,
however, that such successor Collateral Agent shall be (i) a bank or trust
company having a combined capital and surplus of at least $500,000,000, subject
to supervision or examination by a federal or state banking authority; and
(ii) authorized under the laws of the jurisdiction of its incorporation or
organization to assume the functions of the Collateral Agent. If the appointment
of such successor shall not have become effective (as hereafter provided)
(x) within such thirty (30) day period after the Collateral Agent’s notice of
resignation or (y) upon removal of the Collateral Agent, then the Collateral
Agent may assign the Liens and its duties hereunder and under the Collateral
Documents to the Secured Parties, as their interests may appear, and any Secured
Party may petition a court of competent jurisdiction for the appointment of a
successor Collateral Agent. Such court shall, after such notice as it may deem
proper, appoint a successor Collateral Agent meeting the qualifications
specified in this Section 13.8(b). The Secured Parties hereby consent to such
petition and appointment so long as such criteria are met.

(c) The resignation or removal of a Collateral Agent shall become effective upon
the execution and delivery of such documents or instruments as are necessary to
transfer the rights and obligations of the Collateral Agent under the Collateral
Documents, including, without limitation, the delivery and recordation of all
amendments, instruments, deeds of trust, financing statements, continuation
statements and other documents necessary to maintain the perfection of the
security interests held by the Collateral Agent hereunder. Copies of each such
document or instrument shall be delivered to all Secured Parties. Subject to the
foregoing provisions of this Section 13.8(c), the appointment of a successor
Collateral Agent pursuant to this Section 13.8 shall become effective upon the
acceptance of the appointment as Collateral Agent hereunder by a successor
Collateral Agent. Upon such effective appointment, the successor Collateral
Agent shall succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Collateral Agent and the retiring Collateral Agent
shall be discharged from its rights, powers, privileges and duties under this
Security Agreement and the other Collateral Documents; provided, however, that
the provisions of this Section 13 shall continue to inure to the retiring
Collateral Agent’s benefit as to any actions taken or omitted to be taken by it
in connection with its role as Collateral Agent hereunder while it was the
Collateral Agent under this Security Agreement.

 

-16-



--------------------------------------------------------------------------------

SECTION 14 – ACTIONS BY THE COLLATERAL AGENT

14.1 Duties and Obligations. The duties and obligations of the Collateral Agent
are only those set forth in this Security Agreement and the Collateral
Documents.

14.2 Notification of Default. If the Collateral Agent has been notified in a
writing conforming to the requirements of Section 13.4 by any Secured Party that
a Default, an Event of Default or a Special Event of Default has occurred, the
Collateral Agent shall furnish to the Secured Parties a copy of such written
notice and may, but is under no obligation to, furnish to the Debtor a copy of
the notice received by the Collateral Agent and a copy of the Collateral Agent’s
notice to the Secured Parties. The failure of any Secured Party having knowledge
of the occurrence of a Default, an Event of Default or a Special Event of
Default to notify the Collateral Agent or any Secured Party of such occurrence,
however, does not constitute a waiver of such Default, Event of Default or
Special Event of Default by the Secured Parties. Upon receipt of a notice
conforming to the requirements of Section 13.4 from a Secured Party of the
occurrence of an Event of Default or a Special Event of Default, the Collateral
Agent shall (in addition to the action required by the first sentence of this
Section 14.2) promptly (and in any event no later than three (3) Business Days
after receipt of such notice) issue its Notice of Default to all Secured
Parties. Such Notice of Default shall indicate the nature of such Event of
Default or Special Event of Default. The Notice of Default may contain a
recommendation of actions to be taken by the Secured Parties and/or request
instructions from the Secured Parties and shall specify the date on which
responses are due in order to be timely within Section 13.4 hereof.

14.3 Exercise of Remedies. Except as otherwise provided in Section 14.4 hereof
and Section 14.5 hereof, the Collateral Agent shall take only such actions and
exercise only such remedies under the Collateral Documents as are approved in
written instructions delivered to the Collateral Agent and signed by the
Controlling Secured Party. In the event that the Collateral Agent shall
determine in good faith that taking the actions specified in any instructions
from any of the Secured Parties is contrary to law, it may refrain (and shall be
fully protected in so refraining) from taking such action and shall immediately
give notice of such fact to each of the Secured Parties. In the event that
instructions received by the Collateral Agent are in its good faith judgment
ambiguous or conflict with other instructions received by the Collateral Agent,
the Collateral Agent (a) shall promptly notify the Secured Parties of such
ambiguity or conflict and request clarifying instructions, and (b) may either
(1) delay taking any such action or exercising any such remedy pending the
receipt of such clarifying instructions (and shall be fully protected in so
delaying) or (2) take such actions as it is entitled under Section 14.5.

 

-17-



--------------------------------------------------------------------------------

14.4 Instructions from Secured Parties.

(a) Notwithstanding anything express or implied to the contrary in this Security
Agreement or any Collateral Document, all remedies and other actions to be taken
under this Security Agreement or under any of the Collateral Documents or
applicable law with respect to the Collateral shall be directed solely by the
Controlling Secured Party, except as provided in Section 14.4(b) hereof.

(b) If (i) the Controlling Secured Party shall fail or refuse to direct the
Collateral Agent to take any action or exercise any remedies with respect to the
Collateral during the period commencing on the date the Notice of Default is
issued by the Collateral Agent pursuant to Section 14.2 hereof to and including
the 180th day following the issuance of such Notice of Default (the “Standstill
Period”) and (ii) the Junior Secured Parties shall have sent written notice to
the Controlling Secured Party after the termination of the Standstill Period
advising the Controlling Secured Party that (A) the Controlling Secured Party
has failed or refused to direct the Collateral Agent to take any action or
exercise any remedies with respect to the Collateral during the Standstill
Period and (B) the Junior Secured Parties intend to direct the Collateral Agent
to take action or exercise remedies with respect to the Collateral (such written
notice, the “Junior Secured Parties Collateral Action Notice”), then, commencing
on the fifth (5th) Business Day following the Controlling Secured Party’s
receipt of the Junior Secured Parties Collateral Action Notice, the Junior
Secured Parties shall have the right to direct the Collateral Agent to take such
actions and exercise such remedies under the Collateral Documents with respect
to the Collateral as are approved in written instructions delivered to the
Collateral Agent and signed by both Junior Secured Parties. The Junior Secured
Parties hereby acknowledge and agree that their sending the Junior Secured
Parties Collateral Action Notice shall be an absolute condition precedent to
their right to direct the Collateral Agent in accordance with the immediately
preceding sentence.

14.5 Emergency Actions. If the Collateral Agent has asked the Controlling
Secured Party for instructions and if the Controlling Secured Party has not yet
responded to such request, the Collateral Agent shall be authorized to take, but
shall not be required to take and shall in no event have any liability for the
taking or the failure to take, such actions (other than any action described or
permitted under Section 14.7 hereof) with regard to a Default or Event of
Default which the Collateral Agent, in good faith, believes to be reasonably
required to promote and protect the interests of the Secured Parties and to
preserve the value of the Collateral and shall give the Secured Parties
appropriate notice of such action; provided that once instructions with respect
to such request have been received by the Collateral Agent from the Controlling
Secured Party, the actions of the Collateral Agent shall be governed thereby and
the Collateral Agent shall not take any further action which would be contrary
thereto.

 

18



--------------------------------------------------------------------------------

14.6 Changes to Collateral Documents. The performance or observance by the
parties to a Collateral Document of any term of such Collateral Document may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Controlling Secured Party. All
amendments to any provision of any Collateral Document shall be effective only
if the same shall be in writing and signed by the Collateral Agent, BB&T, the
Issuing Bank, the Administrative Agent and the Debtor.

14.7 Release of Collateral. The release of any Collateral by the Collateral
Agent from the Lien of any Collateral Document shall be permitted with the
written consent of the Controlling Secured Party; provided, however, that if the
Debtor or its Subsidiaries disposes of Collateral pursuant to a disposition that
is permitted under the Credit Agreement or Collateral is released as permitted
under the terms of the Collateral Documents, then the written consent of the
Controlling Secured Party to the release by the Collateral Agent of such
Collateral shall not be required.

14.8 Other Actions. The Collateral Agent shall have the right to take such
actions, or omit to take such actions, hereunder and under the Collateral
Documents not inconsistent with the written instructions of the Controlling
Secured Party or the terms of this Security Agreement, including actions the
Collateral Agent deems necessary or appropriate to perfect or continue the
perfection of the Liens on the Collateral for the benefit of the Secured
Parties. Except as otherwise provided by applicable law, the Collateral Agent
shall have no duty as to any Collateral, the collection or protection of the
Collateral or any income therefrom (including any duty to ascertain or take
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters), nor as to the preservation
of rights against prior parties, nor as to the preservation of rights pertaining
to the Collateral beyond the safe custody of any Collateral in the Collateral
Agent’s actual possession. Without limiting the generality of the foregoing, the
Junior Secured Parties acknowledge and agree that the Collateral Agent shall
have no obligation to exercise any of its rights or remedies available to the
Collateral Agent under this Security Agreement, any Collateral Document or
otherwise in any particular order, to liquidate the Collateral in any particular
order, or to marshal the Collateral or any portion thereof for the benefit of
the Junior Secured Parties.

14.9 Cooperation. To the extent that the exercise of the rights, powers and
remedies of the Collateral Agent in accordance with this Security Agreement
requires that any action be taken by any Secured Party, such Secured Party shall
take such action and cooperate with the Collateral Agent to ensure that the
rights, powers and remedies of all Secured Parties are exercised in full.

 

-19-



--------------------------------------------------------------------------------

14.10 Distribution of Proceeds of Collateral.

(a) Upon any realization upon the Collateral, the Secured Parties agree that the
proceeds thereof shall be applied (i) first, to the amounts owing to the
Collateral Agent, solely in its capacity as Collateral Agent, by the Debtor or
the Secured Parties pursuant to this Security Agreement or the Collateral
Documents; (ii) second, to reimburse the Secured Parties for any amounts paid
under Section 13.6 hereof ratably; (iii) third, to BB&T for application to the
payment of the Senior Secured Obligations in full (including without limitation
the unpaid reimbursement obligations relating to any drawings under letters of
credit issued under the Credit Agreement and, without duplication, in the manner
set forth in the following paragraph the undrawn portion of any face amount of
any such letters of credit), (iv) fourth, to the Issuing Bank and the
Administrative Agent for application to the Junior Secured Obligations in full,
and (v) fifth, the balance, if any, shall be returned to the Debtor or such
other Persons as are entitled thereto.

Any payment pursuant to this Section 14.10 with respect to the undrawn amount of
any letters of credit shall be paid to the Collateral Agent for deposit in an
account (the “Letter of Credit Collateral Account”) to be held as collateral for
the Secured Obligations and disposed of as provided herein. On each date after
the occurrence of a Special Event of Default on which a payment is made to a
beneficiary pursuant to a draw on a letter of credit, the Collateral Agent shall
distribute from the Letter of Credit Collateral Account for application to the
payment of the reimbursement obligation due to BB&T with respect to such draw an
amount equal to the product of (1) the amount then on deposit in the Letter of
Credit Collateral Account, and (2) a fraction, the numerator of which is the
amount of such draw and the denominator of which is the aggregate amount of all
undrawn letters of credit with respect to the Senior Secured Obligations
immediately prior to such draw. On each date on which a reduction in the
aggregate amount of all undrawn letters of credit occurs other than on account
of a payment made to a beneficiary pursuant to a draw on a letter of credit,
then the Collateral Agent shall distribute from the Letter of Credit Collateral
Account an amount equal to the product of (1) the amount then on deposit in the
Letter of Credit Collateral Account, and (2) a fraction, the numerator of which
is the amount of such reduction in the aggregate amount of all undrawn letters
of credit and the denominator of which is the aggregate amount of all undrawn
letters of credit with respect to the Senior Secured Obligations immediately
prior to such reduction, which amount shall be distributed as provided in the
first paragraph of this Section 14.10. At such time as the aggregate amount of
all undrawn letters of credit is reduced to zero, any amount remaining in the
Letter of Credit Collateral Account, after the distribution therefrom as
provided above, shall be distributed as provided in the first paragraph of this
Section 14.10.

(b) Upon the request of the Collateral Agent prior to any distribution under
this Section 14.10, each Secured Party shall provide to the Collateral Agent
certificates, in form and substance reasonably satisfactory to the Collateral
Agent, setting forth the respective amounts referred to in Section 14.10(a)
hereof which each such Secured Party believes it is entitled to receive.

 

-20-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, the existence of
any Special Event of Default shall not authorize the Collateral Agent or any
Secured Party to exercise any right or remedy with respect to the Debtor, the
Collateral or the Obligations which is otherwise only available upon the
occurrence and during the continuance of an Event of Default.

14.11 Senior Preferential Payments and Special Trust Account.

(a) After the receipt by each Secured Party of a Notice of Default pursuant to
Section 14.2 stating that a Special Event of Default has occurred, all Senior
Preferential Payments other than those payments received pursuant to subsection
(b) of this Section 14.11 shall be delivered to the Collateral Agent for deposit
into the Special Trust Account.

(b) If (i) such Special Event of Default is waived by BB&T, the Issuing Bank and
the Administrative Agent and if no other Event of Default has occurred and is
continuing, (ii) such Special Event of Default is cured by the Debtor or by any
amendment of the Credit Agreement or the JPMorgan Reimbursement Agreement, as
the case may be, and if no other Event of Default has occurred and is continuing
or (iii) any or all of the Secured Obligations have not been accelerated and the
Controlling Secured Party has not instructed the Collateral Agent to foreclose
on a substantial portion of the Collateral, seek the appointment of a receiver,
commence litigation against the Debtor, liquidate the Collateral, commence a
Bankruptcy Proceeding against the Debtor, seize Collateral, or exercise other
remedies of similar character prior to the 180th day following such Special
Event of Default, the Collateral Agent thereupon shall return all amounts,
together with their pro rata share of any interest earned thereon, held in the
Special Trust Account representing payment of any Secured Obligations to the
Secured Party initially entitled thereto, and no payments thereafter received by
a Secured Party shall constitute a Senior Preferential Payment by reason of such
cured or waived Special Event of Default. No payment returned to a Secured Party
for which such Secured Party has been obligated to make a deposit into the
Special Trust Account shall thereafter ever be characterized as a Senior
Preferential Payment.

(c) Each Secured Party agrees that upon the occurrence of a Special Event of
Default it shall (i) promptly notify the Collateral Agent of the receipt of any
Senior Preferential Payments, (ii) hold such amounts in trust for the Secured
Parties and act as agent of the Secured Parties during the time any such amounts
are held by it, and (iii) deliver promptly to the Collateral Agent such amounts
for deposit into the Special Trust Account as soon as practicable.

 

-21-



--------------------------------------------------------------------------------

(d) If the Secured Obligations have been accelerated or the Controlling Secured
Party has instructed the Collateral Agent to foreclose on a substantial portion
of the Collateral, seek the appointment of a receiver, commence litigation
against the Debtor, liquidate the Collateral, commence a Bankruptcy Proceeding
against the Debtor, seize Collateral, or exercise other remedies of similar
character, then all funds, together with interest earned thereon, held in the
Special Trust Account and all subsequent Senior Preferential Payments shall be
applied in accordance with the provisions of Section 14.10 above.

14.12 Authorized Investments. Any and all funds held by the Collateral Agent in
its capacity as Collateral Agent, whether pursuant to any provision of this
Security Agreement or any of the Collateral Documents, shall to the extent
feasible within a reasonable time be invested by the Collateral Agent in Cash
Equivalent Investments. Prior to making such investment or to the extent it is
not feasible to invest such funds in Cash Equivalent Investments, the Collateral
Agent shall hold any such funds in an interest bearing account. Any interest
earned on such funds shall be disbursed to the Secured Parties in accordance
with Section 14.10 or Section 14.11, as applicable. The Collateral Agent shall
have no duty to place funds held and invested pursuant to this Section 14.12 in
investments which provide a maximum return. The Collateral Agent shall not be
responsible for any loss of any funds invested in accordance with this
Section 14.12.

14.13 Restoration of Obligations. For the purposes of determining the amount of
outstanding Secured Obligations, if any Secured Party is required to deposit any
Senior Preferential Payment in the Special Trust Account, then the obligations
intended to be satisfied by such Senior Preferential Payment shall be revived,
as of the date of the deposit of such amount with the Collateral Agent, in the
amount of such Senior Preferential Payment and such obligation shall continue in
full force and effect (and, if applicable, bear interest from such deposit date
at the non-default rate as provided in the Credit Agreement or the JPMorgan
Reimbursement Agreement, as the case may be) as if such Secured Party had not
received such payment but shall not otherwise be treated as a payment default.
All such revived obligations shall be included as Secured Obligations for
purposes of allocating any payments under Section 14.10. If any such revived
obligation shall not be allowed as a claim under the Bankruptcy Code due to the
fact that the Senior Preferential Payment has in fact been made by the Debtor,
the Secured Parties shall make such other equitable arrangements consistent with
the order of the distribution of proceeds of Collateral provided for in
Section 14.10(a) for the purchase and sale of participations in the Secured
Obligations to effectuate the intent of this Section 14.13.

14.14 Bankruptcy, Preferences, etc. If any payment to a Secured Party is
subsequently invalidated, declared to be fraudulent or preferential or set aside
and is required to be repaid to a trustee, receiver or any other party under any

 

-22-



--------------------------------------------------------------------------------

bankruptcy law, state or Federal law, common law or equitable cause, and such
Secured Party has previously made a deposit in respect of such payment into the
Special Trust Account pursuant to Section 14.11, then the Collateral Agent shall
distribute to such Secured Party proceeds from the Special Trust Account
consistent with the order of the distribution of proceeds of Collateral provided
for in Section 14.10(a) in an amount equal to such deposit or so much thereof as
is affected by such events.

14.15 Sharing of Proceeds. If, despite the provisions of this Security
Agreement, any Secured Party shall receive any payment or other recovery in
excess of its portion of payments on account of the Secured Obligations to which
it is then entitled in accordance with this Security Agreement, such Secured
Party shall hold such payment or other recovery in trust for the benefit of the
parties entitled thereto and promptly pay over or deliver such payment or other
recovery to the Collateral Agent for application by the Collateral Agent in
accordance with this Security Agreement.

SECTION 15 – BANKRUPTCY PROCEEDINGS

The following provisions shall apply during any Bankruptcy Proceeding of the
Debtor:

(a) The Collateral Agent shall represent all Secured Parties in connection with
all matters directly relating to the Collateral, including without limitation,
use, sale or lease of Collateral, use of cash collateral, relief from the
automatic stay and adequate protection. The Collateral Agent shall act on the
instructions of the Controlling Secured Party; provided that if action is
required prior to the time such instructions are received or if the Controlling
Secured Party fails to give instructions with respect to any matter, the
Collateral Agent shall be authorized to act, or refrain from acting, in
accordance with Section 14.5 hereof. Without limiting the generality of the
foregoing, the Junior Secured Parties hereby waive any objection to and agree
that BB&T may provide debtor-in-possession and/or post-petition financing to the
Debtor, which financing may be secured by the Collateral on such terms and
conditions as BB&T shall determine in its sole discretion.

(b) Each Secured Party shall be free to act independently on any issue not
directly relating to the Collateral, including without limitation, matters
relating to appointment of a trustee, conversion of a case, filing of claims,
and plans of reorganization. Each Secured Party shall give prior notice to the
Collateral Agent of any such action to the extent that such notice is possible.
If such prior notice is not given, such Secured Party shall give prompt notice
following any such action.

 

-23-



--------------------------------------------------------------------------------

SECTION 16 – ADDITIONAL AGREEMENTS OF SECURED PARTIES

16.1 Access to Real Property

(a) BB&T, in its capacity as the Lender under the Credit Agreement, agrees that
the Collateral Agent may (to the extent BB&T has the right to restrict access to
the Winchester Collateral) enter upon any real property constituting the
Winchester Collateral from time to time during normal business hours for the
sole purpose of inspecting, repairing, removing, caring for, protecting or
conducting a sale or sales of any or all of the Collateral if the Collateral
Agent provides BB&T notice prior to each entry (which shall not be less than two
(2) Business Days except in the case of emergency).

(b) The Issuing Bank and the Administrative Agent, in their respective
capacities under the JPMorgan Reimbursement Agreement, agree that the Collateral
Agent may (to the extent the Issuing Bank or the Administrative Agent has the
right to restrict access to the real property that constitutes the Olive Branch
Collateral) enter upon any real property constituting the Olive Branch
Collateral from time to time during normal business hours for the sole purpose
of inspecting, repairing, removing, caring for, protecting or conducting a sale
or sales of any or all of the Collateral if the Collateral Agent provides the
Issuing Bank and the Administrative Agent notice prior to each entry (which
shall not be less than two (2) Business Days except in the case of emergency).

16.2 Notice to BB&T. The Collateral Agent agrees to use its best efforts to give
to BB&T, via certified mail, written notice prior to the exercise by the
Collateral Agent of any of its rights or remedies against the Collateral at the
address provided for in Section 10.2(b) hereof; provided, however, that any
failure to so provide such notice shall have no effect on the ability of the
Collateral Agent to exercise any of its rights or remedies against the
Collateral.

16.3 Winchester Collateral. BB&T agrees to use its best efforts to give to the
Issuing Bank and the Administrative Agent, via certified mail, written notice
prior to the exercise by BB&T of any of its rights or remedies against the
Winchester Collateral at the address provided for in Section 10.2(b) hereof;
provided, however, that any failure to so provide such notice shall have no
effect on the ability of BB&T to exercise any of its rights or remedies against
the Winchester Collateral. The Issuing Bank and the Administrative Agent hereby
acknowledge and agree that neither has a Lien on or any rights in or to the
Winchester Collateral.

16.4 Olive Branch Collateral. The Issuing Bank and the Administrative Agent
agree to use their best efforts to give to BB&T, via certified mail, written
notice prior to the exercise by either the Issuing Bank or the Administrative
Agent of any of their respective rights or remedies against the Olive Branch
Collateral at the address provided for in Section 10.2(b) hereof; provided,
however, that any failure to so provide such notice shall have no effect on the
ability of either the

 

-24-



--------------------------------------------------------------------------------

Issuing Bank or the Administrative Agent to exercise any of their respective
rights or remedies against the Olive Branch Collateral. BB&T hereby acknowledges
and agrees that it does not have a Lien on or any rights in or to the Olive
Branch Collateral.

16.5 Amendments to Intercreditor Agreement. The Collateral Agent and BB&T hereby
agree not to amend the Intercreditor Agreement after September 30, 2007 without
the consent of the Issuing Bank and the Administrative Agent. The Collateral
Agent and BB&T further hereby agree not to permit the execution of any joinder
agreement to the Intercreditor Agreement to add any Additional Creditors without
the consent of the Issuing Bank and the Administrative Agent.

16.6 Amendments to Mortgage. The Issuing Bank and the Administrative Agreement
hereby agree not to amend the Mortgage after September 30, 2007 without the
consent of BB&T.

16.7 Books and Records. If the Collateral Agent takes possession of the Debtor’s
books and records included in the Collateral, the Collateral Agent shall provide
BB&T reasonable access to inspect and copy such books and records if BB&T
provides prior notice (which shall be not less than two (2) Business Days except
in the case of emergency) and if such access is necessary to exercise its rights
and remedies in the Winchester Collateral.

16.8 Restoration of Proceeds. If the Collateral Agent, the Issuing Bank or the
Administrative Agent receives any Winchester Collateral or any proceeds thereof,
or if the Collateral Agent or BB&T (in its capacity as lender of the Term Debt
under the Credit Agreement) receives any Olive Branch Collateral or any proceeds
thereof in which the Issuing Bank or the Administrative Agent have a prior
perfected security interest, such party shall (i) notify the other party in
writing of the nature of such receipt, the date of the receipt and the amount
thereof; (ii) deduct from the proceeds received any reasonable costs or expenses
(including reasonable attorneys’ fees and expenses) incurred in connection with
the acquisition of such proceeds; (iii) hold the remaining amount of such
proceeds in trust for the benefit of the other party until paid over to the
other party; and (iv) pay the remaining amount of such proceeds or deliver the
applicable Collateral to the other party hereto promptly upon receipt thereof.
If at any time payment, in whole or in part, of any Collateral or proceeds of
Collateral distributed hereunder is rescinded or must otherwise be restored or
returned as a preference, fraudulent conveyance or otherwise under any
bankruptcy, insolvency or similar law, then each party receiving any portion of
such proceeds agrees, upon demand, to return the portion of such proceeds it has
received to the party responsible for restoring or returning such proceeds.

16.9 Successors and Assigns. This Security Agreement shall be binding upon the
Debtor and its successors and assigns, and the Debtor shall not have the right
to assign any of its rights or obligations under or delegate any of its

 

-25-



--------------------------------------------------------------------------------

duties under this Security Agreement or any of the Collateral Documents. The
Security Agreement shall be binding on and inure to the benefit of the
Collateral Agent and each of the Secured Parties and their respective successors
and assigns, whether so expressed or not, and, in particular, shall inure to the
benefit of and be enforceable by and against any future holder or holders of any
Secured Obligations, and the term “Secured Party” shall include any such
subsequent holder of Secured Obligations, wherever the context permits.

16.10 Sale of Interest. No Secured Party will sell, transfer or otherwise
dispose of any interest in the Secured Obligations unless such purchaser or
transferee shall agree, in writing, to be bound by the terms of this Security
Agreement.

16.11 No Third Party Beneficiaries. This Security Agreement and the terms and
provisions hereof are solely for the benefit of the Secured Parties and shall
not benefit in any way any Person not specifically a party hereto, including but
not limited to any debtor-in-possession or trustee in bankruptcy for the Debtor.

20. Schedule 4.9 to the Security Agreement is hereby deleted in its entirety and
a new Schedule, which is attached to this Amendment and labeled Schedule 4.9, is
substituted in its place.

21. The Debtor hereby represents and warrants to the Collateral Agent (which
representations and warranties shall survive the execution and delivery of this
Amendment) that:

(a) It is in compliance with all of the terms, covenants and conditions of the
Security Agreement, as amended by this Amendment, and each of the other
Collateral Documents.

(b) There exists no Default or Event of Default under the Security Agreement, as
amended by this Amendment, and no event has occurred or condition exists which,
with the giving of notice or lapse of time, or both, would constitute such a
Default or Event of Default.

(c) The representations and warranties contained in Section 4 of the Security
Agreement are, except to the extent that they relate solely to an earlier date,
true in all material respects with the same effect as though such
representations and warranties had been made on the date of this Amendment.

(d) The execution, delivery and performance by the Debtor of this Amendment are
within its corporate powers, have been duly authorized by all necessary
corporate action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not contravene or constitute (with
or without the giving of notice or lapse of time or both) a default under any
provision of applicable law or of the organizational documents of the Debtor or
any Subsidiary or of any agreement, judgment, injunction, order, decree or other
instrument binding upon or affecting the Debtor or any Subsidiary or result in
the creation or imposition of any Lien on any asset of the Debtor or any of its
Subsidiaries other than a Lien in favor of the Collateral Agent as provided in
the Security Agreement.

 

-26-



--------------------------------------------------------------------------------

(e) This Amendment constitutes the valid and binding agreement of the Debtor,
enforceable against the Debtor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and by equitable principles of general
applicability (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

(f) Except as set forth on Schedule 5.05 to the Credit Agreement, there is no
material action, suit, proceeding or investigation pending against, or to the
knowledge of the Debtor threatened against, contemplated or affecting, the
Debtor or any of its Subsidiaries before any court, arbitrator or governmental
body, agency or official which has, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or which in any
manner draws into question the validity or enforceability of this Amendment, and
there is no basis known to the Debtor or any of its Subsidiaries for any such
action, suit, proceeding or investigation.

22. In order to further confirm the Debtor’s consent to this Amendment, the
Debtor hereby grants and re-grants to the Collateral Agent for the benefit of
the Secured Parties, specifically including the Senior Secured Parties and the
Junior Secured Parties, a continuing security interest in, lien on, assignment
of and right of set-off against, the Collateral as security for the Obligations.

23. BB&T’s and the Collateral Agent’s agreement to enter into this Amendment is
subject to the following conditions precedent:

(a) BB&T shall have reviewed and approved the First Amendment to Land Deed of
Trust dated as of and effective September 30, 2007 and all of the terms,
conditions and documents associated therewith.

(b) BB&T shall have received evidence satisfactory to it, in its sole
discretion, that Conditions 1 to and including 7 contained in the letter issued
by the Issuing Bank and the Administrative Agent to the Debtor dated and
effective as of September 30, 2007 have been fully satisfied.

(c) The Debtor shall have executed and delivered, or caused to be executed and
delivered, to the Collateral Agent such other and further documents,
certificates, opinions and other papers as the Collateral Agent shall reasonably
request.

24. Except as expressly amended hereby, the terms of the Security Agreement
shall remain in full force and effect in all respects, and the Debtor hereby
reaffirms its obligations under the Security Agreement, as amended by this
Amendment, and each of the other Collateral Documents. The Debtor hereby waives
any claim, cause of action, defense, counterclaim, setoff or recoupment of any
kind or nature that it may assert against the Collateral Agent or any of the
Secured Parties arising from or in connection with the Security Agreement, as
amended by this Amendment, any of the Collateral Documents, or the transactions
contemplated thereby or hereby that exist on the date hereof or arise from facts
or actions occurring prior hereto or on the date hereof.

 

-27-



--------------------------------------------------------------------------------

25. All references to the Security Agreement in any of the Loan Documents (as
defined in the Credit Agreement), or any other documents or instruments that
refer to the Security Agreement, shall be deemed to be references to the
Security Agreement as amended by this Amendment.

26. This Amendment shall be construed in accordance with and governed by the
laws of the Commonwealth of Virginia.

27. Any Dispute arising out of or related to this Amendment or any of the other
Collateral Documents shall be resolved by binding arbitration as provided in
Section 10.4 of the Security Agreement. TO THE FULLEST EXTENT PERMITTED BY LAW,
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL WITH RESPECT TO ANY DISPUTE.

28. This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which taken together shall constitute one and
the same instrument.

29. This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

30. The Debtor hereby agrees that it will pay on demand all out-of-pocket
expenses incurred by the Collateral Agent in connection with the preparation of
this Amendment and all other related documents and the filing of any uniform
commercial code amendments, including but not limited to the fees and
disbursements of counsel for the Collateral Agent.

31. This Amendment represents the final agreement among the Debtor, the
Collateral Agent, BB&T, the Issuing Bank and the Administrative Agent with
respect to the subject matter hereof, and may not be contradicted, modified or
supplemented in any way by evidence of any prior or contemporaneous written or
oral agreements of the Debtor, the Collateral Agent, BB&T, the Issuing Bank or
the Administrative Agent.

[Remainder of Page Intentionally Left Blank]

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Debtor, the Collateral Agent, BB&T, the Issuing Bank and
the Administrative Agent have caused this Amendment to be executed by their duly
authorized officers under seal as of the date first written above.

 

TREX COMPANY, INC.

By:   /s/ Andrew U. Ferrari                         (SEAL) Name:   Andrew U.
Ferrari Title:   Chief Executive Officer



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as Collateral Agent

By:   /s/ David A. Chandler                         (SEAL) Name:   David A.
Chandler Title:   Senior Vice President

BRANCH BANKING AND TRUST COMPANY, as Secured Party

By:   /s/ David A. Chandler                         (SEAL) Name:   David A.
Chandler Title:   Senior Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Issuing Bank, as Secured Party

By:   /s/ David W. Christiansen                 (SEAL) Name:   David W.
Christiansen Title:   Vice President

JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Secured Party

By:   /s/ David W. Christiansen                 (SEAL) Name:   David W.
Christiansen Title:   Vice President

Schedule 4.9 – Existing Financing Statements